UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2150



MUSTAFA S. HASSAN,

                                              Plaintiff - Appellant,

          versus


DAVID A. BELL; MICHAEL P. MURPHY; LAILA
EDJLALA; TED WARD; KATHLEEN S. HALL; GEICO
INSURANCE COMPANY, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1136-A)


Submitted:   February 12, 2003         Decided:     February 25, 2003


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mustafa S. Hassan, Appellant Pro Se. Patrick Christopher Asplin,
KEELER OBENSHAIN, P.C., Charlottesville, Virginia; Michael Joshi,
MILLER, MILLER, KEARNEY & GESCHICKTER, Fairfax, Virginia; Brian
Andrew Geschickter, GEICO, Fairfax, Virginia; Elaine Scott Moore,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mustafa   S.   Hassan   appeals   the   district   court’s   order

dismissing his complaint under Fed. R. Civ. P. 12(b)(6) for failure

to state a claim. Hassan claims the Defendants violated his various

constitutional and statutory rights based on their roles in a state

action that concluded adversely to him.         We have reviewed the

record and find no reversible error.     See Leonard v. Suthard, 927

F.2d 168, 169-70 (4th Cir. 1991). We therefore affirm the district

court’s order. See Hassan v. Bell, No. CA-02-1136-A (E.D. Va. filed

Sept. 27, 2002; entered Sept. 30, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                  2